Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  
Claim 9, lines 2-3, “the control signal” appears to be “a control signal”.  
Claim 13, lines 2-3, “a driver unit claim 1” appears to be “a driver unit according to claim 1”. 	Appropriate correction is required.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 8, 9, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slowik et al. (US 10,948,144 B1, hereinafter referred to as Slowik).
	Regarding claim 1, Slowik discloses a driver unit (120, 115, 116, 122, 128, Fig. 1) for programming an output current (“the processor 120 sets the current set point value of the LED driver 122.”, col. 5, ll. 5+) of a driver (110) with an output stage (122) for providing the output current and a primary control stage (112) with a control input (114) for controlling the output current (with 122), the driver unit comprising: 
a programmable memory unit (134) for storing data corresponding a target value of the output current (col. 3, ll. 38+; col. 11, ll. 4+), 
a programming signal circuit (130) configured to provide electric signals for writing the data in the programmable memory unit (“the illumination unit may store a set of illumination control instructions that are obtained by the processor.”, col. 12, ll. 38+), 
a controller circuit (120) with a controller (processor) operatively connected to the programmable memory unit (see 120, 134 in Fig. 1), the controller being configured to read out the data stored in the programmable memory unit and generate a controller output signal (124) for adjusting the output current of the driver, based on the data stored in the programmable memory unit (col. 5, ll. 9+; col. 9, line 17 – 26; col. 11, ll. 4+).
Regarding claim 8, Slowik discloses the driver unit according to claim 1, wherein the controller circuit (120) is operatively connectable to the output stage (122 is connected to 120 by 124) of the driver (110) such that the data communication between the controller and the programmable memory unit is disabled when the driver is off (when 110 is turned off, it is 
Regarding claim 9, Slowik discloses the driver unit according to claim 1, wherein the driver unit further comprises an output section (128) connectable to the output stage (122) of the driver and configured to form a control signal (see control signal connected from 128 to 120 in fig. 1) based on the controller output signal (124) and a current value of the output current provided by the output stage (at current output port 125).
Regarding claim 13, Slowik discloses a driver (110), the driver comprising a driver output stage (122) for providing an output current (“the processor 120 sets the current set point value of the LED driver 122.”, col. 5, ll. 5+), a primary control stage (112) with a control input (114) for controlling the output current and a driver unit (120, 115, 116, 122, 128, Fig. 1) according to claim 1 for programming the output current of the driver, wherein the output stage of the driver unit is connected to the control input of the driver such that the output current is adjustable at the target level. based on the data stored in the programmable memory unit of the driver unit (col. 5, ll. 9+; col. 9, line 17 – 26; col. 11, ll. 4+).
Regarding claim 14, Slowik discloses the driver according to claim 13, wherein the programming signal circuit (130) of the driver unit is connected to the output stage (122) of the driver, such that the programming signal circuit (130) is disabled, when the driver (110) is on (the illumination unit 130 will be disabled by the processor 120 when BANK EN and STRING EN is disabled when the power drive 110 is on, col. 4, ll. 17+).
Regarding claim 15, Slowik discloses an LED light source (132) comprising at least one LED (132) for generating light and a driver according to claim 13, connected to the at least one LED such that the at least one LED can be driven by the driver (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slowik in view of Nortrup et al. (US 2005/0276053 A1, hereinafter referred to as Nortrup).
Regarding claim 10, Slowik discloses all the features and limitations as discussed above but does not specifically disclose that the controller outputs a PWM signal with a duty cycle.
Nortrup discloses a processor (102) which generates control signal to control the light sources include… pulse width modulated signals (PWM)… or other control signals (paragraph [0235]).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the features of Nortrup into the device of Slowik since pulse width modulation (PWM) involves supplying a substantially constant current to the LEDs for particular periods of time and intensity of the LEDs can be varied (paragraph [0237]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slowik in view of Nishikawa et al. (US 2015/0305129 A1, hereinafter referred to as Nishikawa).
Regarding claim 11, Slowik discloses all the features and limitations as discussed above but does not specifically disclose wherein the output section comprises an error amplifier with a 
Nishikawa discloses an error amplifier (4d) with a first input (V4) connectable to the output stage (3) of the driver for sampling the output current and a second input (output of 4c) electrically connected with the controller output (4c) for providing a reference for the error amplifier.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the features of Nishikawa into the device of Slowik to amplify an error therebetween and adjust the pulse width of the LED Driver 122 of Slowik according to the error amount (paragraph [0043], [0054]).

Allowable Subject Matter
Claims 2-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brandt (US 2016/0330808 A1) disclose LED driver with advanced dimming.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844